Citation Nr: 0634355	
Decision Date: 11/07/06    Archive Date: 11/16/06

DOCKET NO.  04-21 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an initial evaluation in excess of 70 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel

INTRODUCTION

The veteran served from July 1966 to January 1967 and from 
April 1968 to April 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO).  In October 
2005, the veteran testified before the undersigned at the RO.  
A transcript of the hearing is associated with the claims 
file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

During the course of this appeal, the veteran was afforded 
two VA examinations, in December 2002 and November 2004.  A 
review of these records shows the veteran's PTSD appeared 
worse in 2004 than it did in 2002.  In addition, the 
veteran's wife testified during his October 2005 hearing that 
his disorder had worsened in the previous year.  Given the 
evidence of the declining nature of the veteran's disability, 
and his wife's statement that his PTSD was worse than it had 
been during his November 2004 VA examination, the Board finds 
that a remand is necessary to afford the veteran an 
additional examination.

Also, the veteran indicated during his October 2005 hearing 
that he was still working, but it was getting harder for him 
to continue his employment.  He indicated that he had applied 
for disability retirement.  Since the veteran is seeking a 
100 percent disability evaluation, and assignment of this 
rating depends significantly on the veteran's current working 
situation, the Board finds that on remand, the RO must make 
efforts to contact the veteran and determine the current 
nature of his employment.

Additionally, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was not 
provided with notice consistent with Dingess/Hartman, supra.  
On remand, the veteran should be provided proper notice under 
38 U.S.C.A. 5103(a) and 38 C.F.R. § 3.159(b).

Finally, the RO will be asked to obtain the most recent PTSD 
treatment records from the VA Outpatient Clinic in El Paso, 
Texas.

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran corrective VCAA 
notice under 38 U.S.C.A. 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to information or evidence 
needed to establish a disability rating 
and effective date for the claim for an 
increased evaluation for PTSD, as outlined 
by the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  Request all mental health treatment 
records pertaining to the veteran from the 
VA Outpatient Clinic in El Paso, Texas, 
dated from December 2004 to the present, 
and associate them with the claims file.

3.  Send the veteran a letter and ask that 
he provide details regarding his current 
employment.  Inquire as to any changes in 
the veteran's working situation since 
October 2005.  If necessary, ask the 
veteran to provide documentation regarding 
his current employment.

4.  Schedule the veteran for a VA 
psychiatric examination to determine the 
severity of his service-connected PTSD.  
The claims file should be forwarded to the 
examiner for review in conjunction with 
the examination.  With reference to the 
pertinent Rating Schedule provisions, the 
examiner should state whether the 
veteran's PTSD results in:

a.  Occupational and social 
impairment with deficiencies in 
most areas, such as work, family 
relations, judgment, thinking, or 
mood, due to such symptoms as: 
suicidal ideation; obsessional 
rituals which interfere with 
routine activities; speech that is 
intermittently illogical, obscure, 
or irrelevant; near-continuous 
panic or depression affecting the 
ability to function independently, 
appropriately and effectively; 
impaired impulse control (such as 
unprovoked irritability with 
periods of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene, difficulty 
in adapting to stressful 
circumstances (including work or a 
worklike setting); or an inability 
to establish and maintain effective 
relationships; or

b.  Total occupational and social 
impairment due to such symptoms as 
gross impairment in thought 
processes or communication; 
persistent delusions or 
hallucinations; grossly 
inappropriate behavior; persistent 
danger of hurting self or others; 
intermittent inability to perform 
activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation 
to time or place; or memory loss 
for names of one's close relatives, 
occupation, or own name.

5.  Following the completion of the 
development requested above, the issue of 
entitlement to an increased rating for 
PTSD should be readjudicated by the RO.  
If this adjudication does not result in a 
complete grant of all benefits sought by 
the veteran, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


